DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Copeland et al (EP 3401263A2).
Regarding Claims 1,9 Copeland discloses a component monitoring system for monitoring a component 312 (door, para.0032) of a conveyance system comprising a conveyance apparatus, the component monitoring system comprising:
a camera 222 configured to capture a sequence images of the component, the sequence of images being motion data (paras. 0023, 0030, 0035); and
a processor 106 configured to determine an evaluation summary (“diagnostic algorithm” paras. 0003, 0007) of the component in response to at least the motion data.
Regarding Claims 2,10,14,15 Copeland discloses a microphone configured to detect sound data of the component, wherein the evaluation summary (“diagnostic algorithm”) is determined in response to the motion data and the sound data.
Regarding Claims 3,16 Copeland discloses that at least one of the camera and the microphone is located within a mobile computing device (paras. 0021-0023).
Regarding Claims 4,11,18 Copeland discloses the conveyance system is an elevator system 300 and the conveyance apparatus is an elevator car 302 (para. 0028).
Regarding Claims 5,12,19 Copeland discloses the component is an elevator door 312 (para. 0030).
Regarding Claims 6,20 Copeland discloses wherein at least one of the camera and the microphone is located within the conveyance apparatus (user holding smartphone 204 inside elevator car, Fig. 3).
Regarding Claim 7, Copeland discloses at least one of the camera and the microphone is located outside of the conveyance apparatus (escalator, Fig. 4).
Regarding Claims 8,13 Copeland discloses an abnormality is determined in the evaluation summary by linking the sound data with the motion data that occurred at a similar moment in time 608, 610 (para. 0049).
Regarding Claim 17, Copeland discloses the device is an inertial measurement unit sensor 228 configured to detect accelerations, wherein the accelerations are the motion data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837